DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1, and 19-34 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
	Claims 1 and 27-28 are amended.  Claims 2-18 are cancelled.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3 Feb. 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
	The amendments filed on 3 Feb. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claim 27 under 35 USC 112(b) as being indefinite is withdrawn.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 20-21, 23-24, and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kratochwil et al. (J. Nucl. Med.; published 7 Jul. 2016), in view of McDevitt et al. (Appl. Radiat. Isot.; published 2002) for the reasons cited in the Office action filed on 3 Feb. 2022.

Claims 1, 19, 21-24, and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kratochwil et al. (J. Nucl. Med.; published 7 Jul. 2016), in view of Chappell et al. (Nucl. Med. Biol.; published 2000), in further view of Westrøm et al. (Nucl. Med. Biol.; published Aug. 2017) for the reasons cited in the Office action filed on 3 Feb. 2022.

Claims 1, 19, and 21-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kratochwil et al. (J. Nucl. Med.; published 7 Jul. 2016), in view of Chappell et al. (Nucl. Med. Biol.; published 2000), in further view of Larsen et al. (WO 2016/135200 A1; published 1 Sep. 2016) for the reasons cited in the Office action filed on 3 Feb. 2022.

Applicants Arguments
	Applicants assert that Katochwil, alone or in combination with McDevitt, Chappell, Westrom, and/or Larsen fails to teach or reasonably suggest the compound as recited in amended claim 1.  
	Claim 1 provides unexpectedly superior results that would not have been expected to a person of ordinary skill in the art.  The recited compound provides for low kidney uptake and high tumor uptake, as compared to known radionuclide therapies.  The tumor uptake of the recited compound compared to a known compound was a ratio of 1.35, and the kidney uptake of the recited compound compared to a known compound was a ratio of 0.2.  See [0253].  The identification of compounds that target tumors with high tumor retention and low kidney uptake .

Applicant's arguments filed 3 Feb. 2022 have been fully considered but they are not persuasive. The combination of Kratochwil and McDevitt teaches and make obvious all the limitations of the compounds in instant claims 1 and 20.  Kratochwil discloses PSMA-617, which contains the PSMA binding moiety 
    PNG
    media_image1.png
    258
    197
    media_image1.png
    Greyscale
.  The PSMA-617 in Kratochwil differs from the compounds in claims 1 and 20 only substitution of one chelator for another.  The PSMA-617 in Kratochwil contains a DOTA chelating moiety.  In contrast the compounds in claims 1 and 20 require 2B-DOTA-NCS chelating moiety.  McDevitt discloses the bifunctional 2B-DOTA-NCS chelating moiety. The substitution of the DOTA chelating moiety in PSMA-617 with the bifunctional 2b-DOTA-NCS would result in a compound in instant claims 1 and 20.  A person of ordinary skill in the art would have been motivated to substitute the DOTA in PSMA-617 with DOTA-NCS in order to advantageously enable 225Ac-labeling in high yield resulting in a 225Ac with high stability.
The combination of Kratochwil and Chappell teaches and make obvious all the limitations of the compounds in instant claims 1 and 20.  The PSMA-617 in Kratochwil differs from the compounds in claims 1 and 20 only by substitution of one chelator for another.  In 212Pb complex with that compound as taught by Chappell in order to enable radiotherapy treatment using a stable α-emitting 212Pb complex where the complex rapidly internalizes within the cell thereby ensuring α-emissions occurring within the cell.
	Unexpected results require a comparison with the closest prior art compound.  The closest prior art compound is 225Ac-PSMA-617.  The instant specification at [0253] and [0254] contains a comparison of 212Pb-SCN-Bn-TCMC-PSMA with 212Pb-PSMA-617 and 177Lu-PSMA-617.  In contrast to the 212Pb-PSMA-617 and 177Lu-PSMA-617, the 212Pb-SCN-Bn-TCMC-PSMA exhibited very low and favorable uptake in the kidneys.  The instant specification does not contain a comparison with 225Ac-PSMA-617, which is expected to exhibit a different stability profile.  
	Unexpected results must be commensurate in scope with the claims. As discussed above, the instant specification only contains an advantageous result for 212Pb-SCN-Bn-TCMC-PSMA.  However instant claim 1 is directed to compounds of formula 
    PNG
    media_image2.png
    190
    612
    media_image2.png
    Greyscale
 wherein X is -NH2 or OH.  The instant specification does not teach or suggest that any compound of instant claim 1 such as 225Ac-SCN-Bn-DOTA-PSMA or 225Ac-SCN-Bn-TCMC-PSMA would exhibit unexpected results over the 225Ac-PSMA-617 in Kratochwill.  For example, the 225Ac-SCN-Bn-TCMC-PSMA would be expected to have a different stability profile than 212Pb-SCN-Bn-TCMC-PSMA.

New Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 

Claims 1, 19, and 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,377,778 B2, in view of McDevitt et al. (Appl. Radiat. Isot.; published 2002) and Larsen et al. (WO 2016/135200 A1; published 1 Sep. 2016). 

	Claims 1-13 of U.S. Patent No. 10,377,778 B2 claim a compound of formula 
    PNG
    media_image3.png
    260
    851
    media_image3.png
    Greyscale
 optionally complexed with 212Pb, 212Bi, 213Bi, 225Ac and 227Th optionally wherein the amount of 224Ra and 212Pb is in equilibrium and optionally wherein the activity ratio between 212Pb to 224Ra is 0.5 and 2 and optionally a kit thereof.  Claims 1-13 of U.S. Patent No. 10,377,778 B2 claim a method of inhibiting cancer optionally prostate cancer.
	Claims 1-13 of U.S. Patent No. 10,377,778 B2 do not claim a compound of formula 
    PNG
    media_image4.png
    194
    637
    media_image4.png
    Greyscale
.  Claims 1-13 of U.S. Patent No. 10,377,778 B2 do not claim a kit comprising a first via optionally containing the 224Ra, 212Pb and a second vial optionally containing a compound of instant claim 1 and a neutralizing solution.
	McDevitt et al. teach design and synthesis of 225Ac radioimmunopharmaceuticals (see title).  McDevitt et al. teach 2B-DOTA-NCS 
    PNG
    media_image5.png
    303
    430
    media_image5.png
    Greyscale
 (see Fig. 1).  McDevitt et al. teach monoclonal antibodies mJ591 (anti-PSMA) and huJ591 (anti-PSMA) (see pg. 842).  McDevitt et al. teach that the DOTA chelant was able to bind 100% of the 225Ac and the DOTMP chelant was able to bind 78% of the 225Ac under similar conditions.  A qualitative examination of the rate of reaction of DOTA with 225Ac showed little or no complexation at time 0 and almost complete complexation after 30 min.  It was clear that DOTA was a more stable chelating agent  (see pg. 844).  McDevitt et al. teach that this methodology may be applied to other targeting agents such as antibody fragments, peptides, and other small molecules (see pg. 846).
	Larsen et al. teach radiopharmaceutical solutions with advantageous properties (see title).  Larsen et al. teach a kit comprising a first vial comprising a radiopharmaceutical solution of the present invention, and a second vial comprising a neutralizing solution to adjust pH and/or isotonicity of the radiopharmaceutical solution prior to administration to a patient (see pg. 19).  The first vial may comprise a 224Ra solution and a second vial may comprise TCMC (see pg. 20).  The amount of 224Ra and 212Pb is in radioactive equilibrium in the first vial.  The activity ratio (MBq) between the 212Pb to 224Ra in the first vial is between 0.5 and 2.  The first vial has a radioactivity in the range 100 kBq (see pg. 20).  Larsen et al. teach a method comprising (a) providing a fist composition wherein the amount of 224Ra and 212Pb is in radioactive equilibrium; (b) providing a second composition comprising a complexing agent such as TCMC wherein the complexing agent is capable of complexing a daughter of 224Ra, such as 212Pb, and wherein the 224Ra; and mixing the first composition and second composition (see pgs. 24-25).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of claims 1-13 of U.S. Patent No. 10,377,778 B2 by substituting the TCMC-SCN with DOTA-SCN as taught by McDevitt et al. because it would have been expected to advantageously enable 225Ac-labeling high yield resulting in a 225Ac-SCN-Bn-DOTA-PSMA with high stability.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of claims 1-13 of U.S. Patent No. 10,377,778 B2 by further forming a kit comprising a first vial  comprising a radiopharmaceutical composition or a solution comprising 224Ra, 212Pb, and/or 227Th and a second vial comprising a neutralizing solution or comprising a compound of claim 1 as taught by Larsen et al. because it would advantageously enable facile distribution and/or facile assembly.



Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3 Feb. 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618